Title: From Alexander Hamilton to David Humphreys, 14 August 1790
From: Hamilton, Alexander
To: Humphreys, David


Treasury DepartmentNew York Aug 14. 1790
Sir

Inclosed is a letter to Messrs. Wilhem and Jan Willinck and Nicholas and J Van Staphorst and Hubbard Merchants Amsterdam, by which, as you will perceive I have directed them to honor your drafts upon them immediately for the sum of One thousand seven hundred and fifty Spanish Milled Dollars and annually for the sum of two thousand two hundred and fifty like dollars to be computed from the fourteenth day of August next and to continue until further order. This is the most convenient arrangement I can now make and I trust will answer your purpose for the present.
Send me if you please a couple of your signatures for copies of the letter to Messrs Willincks &c

I have the honor to be with great consideration & esteem Sir   Your Obedient & hum serv
A HamiltonSecretary of the Treasury
P. S You will please inclose your signature as mentioned in the inclosed letter.
David Humphreys. Esquire
